Citation Nr: 0938342	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder ("PTSD").

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus, type II ("DM II").

3.  Entitlement to service connection for hypertension and 
coronary artery disease ("CAD"), to include as secondary to 
service-connected diabetes mellitus, type II.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2007 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in North Little Rock, Arkansas, which denied the 
Veteran's request for an evaluation in excess of 50 percent 
disabling for PTSD, denied his request for an evaluation in 
excess of 20 percent disabling for DM II, denied his request 
for service connection for hypertension and CAD, claimed as 
secondary to DM II, and denied his request for TDIU.

In May 2009, a Board videoconference hearing was held before 
the undersigned Veterans Law Judge sitting in Washington, DC.  
A transcript of that proceeding has been associated with the 
claims file.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of the evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2008).

The issues of service connection for hypertension and CAD, 
claimed as secondary to DM II, and entitlement to a total 
disability rating for compensation based on TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by depression, suicidal 
ideation, poor concentration, impaired impulse control 
(including periods of unprovoked irritability and anger), 
severe sleep disturbances, nightmares, guilt, nervousness, 
panic attacks, hypervigilance, exaggerated startle response, 
daily thoughts/reliving of war-time experiences, difficulty 
in adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.

2.  The Veteran's DM II does not require regulation of diet 
or activities, or the daily administration of insulin.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for an increased evaluation for DM II have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims for increased disability 
evaluation for PTSD and DM II, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for PTSD and DM II had been 
previously established, and the current appeal arose from a 
claim for an increased rating.  In May and October 2007, 
prior to the initial adjudication of his claim, the RO sent 
the Veteran two VCAA letters, which indicated that he should 
provide evidence showing that his PTSD had increased in 
severity.  Both letters provided notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating, and advised the 
Veteran of how VA would assist him in obtaining evidence.  
These letters also advised him as to the effective date 
element of his claim.

In addition, in May 2008, the RO sent the Veteran a letter 
advising him of the evidence needed to substantiate his claim 
for an increased evaluation for DM II, and again advising him 
as to the effective date element of his claim.  Although the 
Board notes that this letter was sent after the initial 
adjudication of the Veteran's claim, in a July 2008 Statement 
of the Case ("SOC"), the RO reviewed all of the evidence 
and readjudicated the Veteran's claim.  Based on these facts, 
as well as the notice given, the Board finds that the Veteran 
was essentially provided all of the information necessary for 
a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
record also reflects that the Veteran testified at a personal 
hearing and has otherwise had a meaningful opportunity to 
participate in the development of his claims.  Therefore, the 
Board concludes that the Veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records, post-
service private and VA Medical Center ("VAMC") treatment 
records, and VA examination reports for PTSD dated August 
2006 and June 2007, and an examination report for DM II dated 
October 2007.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran 
has not referenced any outstanding, available records that he 
wanted VA to obtain or that he felt were relevant to the 
claims that have not already been obtained and added to the 
claims folder.

As noted, the Veteran was most recently afforded an 
examination for PTSD in June 2007 and an examination for DM 
II in October 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the June and October 2007 examination reports to 
be thorough and complete, in that they each provide the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.  Additionally, the 
examination reports show that the VA examiners reviewed the 
claims folder, including both private and VA treatment 
records, and interviewed the Veteran, taking into account the 
affect of his service-connected disabilities on his daily 
life.  As such, the Board finds that the examination reports 
are adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2008).  
However, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

III. Analysis

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD. 

The Veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2008).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").


The criteria for the current 50 percent rating require:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating require:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must also consider the Global Assessment of 
Functioning ("GAF") scores that have been reported.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

For example, GAF scores from 61 to 70 represent some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupation, or school functioning, but 
generally functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV for 
rating purposes).

Upon reviewing the medical evidence, the Board first 
recognizes that the veteran is diagnosed with both PTSD and 
depression, yet the Veteran is only service-connected for 
PTSD.  The Board is mindful that it is difficult to separate 
mental health symptoms and attribute them to one disorder or 
another.  Unless the medical evidence separates the effects 
of one disorder from another, the Board must consider all 
symptoms in assigning a rating.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Here, the evidence overall fails to make a sufficient 
distinction and the Board cannot find that the medical 
evidence separates the symptoms and manifestations of one 
disorder from another.  Thus, the Board will attribute all of 
his mental health symptoms to his PTSD, including the symptom 
of depression itself, for the purpose of this appeal.

The Veteran was granted service connection for PTSD in an RO 
rating decision dated October 2006, with an initial 
evaluation of 50 percent disabling, effective August 30, 
2004.  He now contends that the symptoms of his PTSD have 
increased, thereby warranting an increased rating.  After a 
careful review of the record, and for reasons and bases 
expressed below, the Board finds that the manifestations of 
his PTSD more closely approximate the criteria for a 
disability rating of 70 percent, but no more, for PTSD.  In 
reaching this conclusion, the Board notes that the Veteran's 
symptoms include depression, suicidal ideation, poor 
concentration, impaired impulse control (including periods of 
unprovoked irritability and anger), severe sleep 
disturbances, nightmares, guilt, nervousness, panic attacks, 
hypervigilance, exaggerated startle response, daily 
thoughts/reliving of war-time experiences, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.

Review of the claims folder shows that the Veteran began 
receiving mental health treatment at the VAMC as early as 
September 2004, at which time he was prescribed Prozac for 
depression.  By February 2006, the Veteran stated that he had 
been off work for the past nine months due to coronary artery 
bypass surgery in May 2005 and reported that he felt sad most 
of the time and had active thoughts of suicide.  He also 
reported having trouble sleeping and occasional 
hallucinations. A mental status examination indicated that he 
was alert and in no emotional distress, although his mood was 
depressed and his affect was blunted.  At that time, he 
reported no current suicidal thoughts.  The examiner 
increased his Prozac dosage and continued his diagnosis of 
chronic PTSD.  His assigned GAF score was 43.  

During a June 2006 psychology evaluation, the Veteran 
reported that his best friend of 19 years had recently died 
of a heart attack and another close friend had died the year 
before, both of which prompted him to think about his own 
death.  He also reported frequent nightmares of being burned 
or suffocated and stated that he had witnessed fellow 
soldiers burned to death in combat.  He said that he no 
longer slept in the same bed as his wife due to the severity 
of his nightmares.  The examiner noted that he now had very 
limited socialization as a result of the deaths of his 
friends, and diagnosed him with PTSD and depressive disorder, 
not otherwise specified.  His assigned GAF score was 50.

In August 2006, the Veteran was afforded a VA mental health 
evaluation.  At that time, it was noted that he had 
experienced combat trauma during service in Vietnam and 
suffered from painful, intrusive memories and nightmares 
related to his combat experiences.  He also reported distress 
when exposed to stimuli that reminded him of combat, such as 
news reports about the current war.  It was noted that his 
feelings of re-experiencing had increased dramatically over 
the previous year.  The Veteran indicated that he had been 
released from his former employment following his heart 
surgery and, because he had additional time on his hands, his 
PTSD symptoms had greatly increased.  He noted that he had 
previously spent long hours at work in an effort to try to 
keep the feelings and memories at bay.  He also reported a 
loss of interest in almost all activities that he previously 
found pleasurable, and said that he felt distant and 
distrustful of almost everyone.  Other symptoms included 
anger and irritability, which caused problems with his family 
and social interactions; problems with concentration; 
hypervigilance (he reported getting up at night and walking 
around with a loaded gun); and exaggerated startle response.  
He said that although he had been married to the same woman 
for 37 years, outside of his wife, he was completely socially 
isolated.  A mental status examination showed him to be 
alert, oriented and cooperative.  His thoughts were clear and 
goal-oriented and there was no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact 
and the examiner noted that he constantly experienced some 
degree of mild suicidal ideation, although he denied any 
current plan or intent.  He was diagnosed with PTSD, with an 
assigned GAF score of 45.

During a January 2007 psychology session, the Veteran 
reported experiencing nightmares and isolation.  He 
especially noted that he had a very poor relationship with 
his wife and no longer engaged in marital relations.  He did 
state, however, that he had a good relationship with his 
adult daughter, who was not married and lived at home.  He 
said that he could not concentrate and experienced periods of 
extreme irritability and anger, noting that at one point, he 
had previously made plans to kill a former co-worker.  During 
the mental status examination, he was found to be clean and 
well-groomed with a depressed mood and congruent affect.  His 
thought process and content were logical, coherent and goal-
oriented.  He denied any current suicidal or homicidal 
ideation, and no psychotic symptoms were noted.  He was 
diagnosed with PTSD and depressive disorder, not otherwise 
specified, and his assigned GAF score was 45. 

In February 2007, the Veteran began attending PTSD support 
group counseling at the VAMC.   During the session, the 
therapist noted that his mood was guarded and his affect was 
constricted.  The Veteran said "I'm a recluse, my family and 
friends don't understand I have a short fuse so I stay [by] 
myself ... I don't fit in."  The therapist noted that all 
attempts to assist the Veteran in finding positive aspects in 
his life failed and he remained negative throughout the 
session. 
 
In June 2007, the Veteran was afforded a second VA mental 
health evaluation pursuant to his request for an increased 
rating for PTSD.  He reported problems with depression, 
suicidal thoughts, poor concentration, excessive anger and 
irritability, sleep disturbances, guilt, nightmares, 
nervousness, panic attacks and an inability to relax.  He 
reported that he had previously been employed by the same 
company for 20 years, but had been medically retired in May 
2006 after undergoing heart surgery in May 2005 because he 
was unable to return to work.  In this regard, he noted that 
the last two years of his life had been much worse since he 
was no longer able to work, and his feelings of no longer 
being useful contributed to his frequent suicidal ideation.  
He added that he could not even engage in housework or yard 
work due to his poor health.  He noted that his suicidal 
thoughts increased whenever he had conflicts with his wife.  
He said that he had constant daily thoughts about Vietnam and 
nightmares at least twice per week.  He reported having a 
great deal of trouble with his temper and said that he 
sometimes felt like hurting people, but would hit objects 
instead.  He noted that he did not have any friends, did not 
like to go out because he could not stand to be around 
crowds, and his only social activity consisted of going out 
to eat once or twice per week with his wife.  He also said 
that he spent a great deal of time with his two young 
grandchildren, but had lost interest in all other activities 
that he used to enjoy, including hunting and fishing.  During 
the mental status examination, he was found to be casually-
dressed with appropriate grooming and hygiene.  He was 
cooperative with clear speech and good eye-contact, and it 
was noted that he was well able to express himself.  His 
affect, however, was sad and his overall mood was depressed 
and irritable.  He appeared to be fully-oriented and his 
thinking was spontaneous, logical, productive and well-
organized.  His concentration and reasoning skills also 
seemed to be appropriate.  The examiner concluded that the 
Veteran continued to be plagued by many PTSD symptoms, 
including intrusive memories and nightmares about Vietnam and 
distress when exposed to stimuli that reminded him of his war 
experiences; diminished interest in normal activities; 
detachment from others; restricted affect; chronic and severe 
sleep disturbance; outbursts of anger; concentration 
problems; and hypervigilance.  It was noted that he also had 
problems with depression, manifested by feelings of sadness, 
worthlessness, guilt, suicidal ideation, appetite disturbance 
and weight gain, all of which were noted as severe in 
intensity and having had been present for two years.  The 
diagnoses were PTSD and major depressive disorder, recurrent, 
moderate.  The examiner assigned a GAF score of 48 for PTSD 
as a result of the Veteran having no friends, limited social 
activities and suicidal ideation; he assigned a GAF score of 
42, however, as a result of depression.

Based on a review of the evidence of record, including the VA 
examination reports and VA outpatient treatment records 
documenting the Veteran's mental health treatment, the Board 
finds that a disability rating of 70 percent, and no more, is 
warranted for the Veteran's service-connected PTSD.  
Throughout the course of this appeal, the Veteran's PTSD has 
been manifested by depression, suicidal ideation, poor 
concentration, impaired impulse control (including periods of 
unprovoked irritability and anger), severe sleep 
disturbances, nightmares, guilt, nervousness, panic attacks, 
hypervigilance, exaggerated startle response, daily 
thoughts/reliving of war-time experiences, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  Moreover, 
his assigned GAF scores have remained primarily between 42 
and 50, denoting serious symptoms, including severely 
impaired social functioning.  In this regard, the Board notes 
that the Veteran's examiners noted on multiple occasions that 
he has no friends and is thus substantially isolated.  For 
these reasons, the Board finds that his symptoms more closely 
approximate a rating of 70 percent.  The Board also finds 
that such rating is warranted for the entire period that this 
appeal has been pending.  See Hart, supra.

The Board further finds, however, that the Veteran has not 
been shown to have total occupational and social impairment 
due to his PTSD so as to warrant a 100 percent rating.  
Although the Veteran mentioned on one occasion that he was 
experiencing hallucinations, there is no evidence that this 
was anything more than a transitory symptom, as he never 
again made reference to having experienced hallucinations.  
Rather, the evidence shows that he has remained married to 
the same woman for nearly 40 years, thus demonstrating at 
least a minimal ability for social interaction,  and there 
are no findings of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  As 
such, the Board finds that the greater weight of the evidence 
does not support a finding that the Veteran's PTSD is 
manifested by total occupational and social impairment.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1) for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, although the 
Veteran has been unemployed since May 2005, his unemployment 
has not been shown to be a result of his PTSD, but rather was 
related to his coronary artery bypass surgery, which resulted 
in his being unable to return to work.  As noted, the 
evidence shows that prior to that time, the Veteran had been 
employed for the same company for 20 years until being 
medically retired in May 2006.  While the June 2007 VA 
examiner did note the Veteran was unemployable, that examiner 
also attributed his unemployability to his heart disorder, 
rather than his psychiatric disability.  In fact, rather than 
finding that the psychiatric disability caused his 
unemployability, the examiner specifically noted that the 
inability to work following his coronary artery bypass 
surgery was actually contributing to low self-esteem, and 
thus, the recent worsening of his PTSD and depression.  Given 
the severe nature of his PTSD, the Board does not doubt that 
his symptoms and manifestations would result in significant 
impairment in his industrial capacity.  It must also be noted 
that, by this decision, the Veteran has been awarded a 70 
percent disability rating, which is indicative of significant 
industrial impairment.  It is not shown, however, that his 
PTSD results in marked interference with employability beyond 
that contemplated by the 70 percent rating.  For these 
reasons, and because he has not undergone repeated 
hospitalizations as a result of this disability, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2. Entitlement to an evaluation  in excess of 20 percent 
disabling for service-connected DM II.

The Veteran contends that his DM II warrants a disability 
rating in excess of the currently-assigned 20 percent due to 
a worsening of the condition.  Specifically, he asserts that 
the dosage of the medication he takes to control the disease 
has been increased from once to twice daily, and that he is 
now on two medications instead of one.  See Board hearing 
transcript, May 2009.  He further states that he now requires 
regulation of his diet and activities and that his doctor has 
told him to avoid cold and hot weather and to partake in 
moderate exercise.  He also states, however, that he does not 
take insulin to control his disease.  Id.

The Veteran's service-connected DM II is evaluated under DC 
7913.  The regulations establish a general rating formula for 
diabetes mellitus.  Ratings are assigned according to the 
manifestation of particular symptoms.

The current 20 percent disability rating mandates:

Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted 
diet.

The criteria for a 40 percent rating mandates:

Requiring insulin, restricted diet, and 
regulation of activities.


The criteria for a 60 percent rating mandates:

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that 
would not be compensable if separately 
evaluated.

And the criteria for a 100 percent rating mandates:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis of 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

Review of the Veteran's private medical records show that in 
March 2005, he was seen at the Cooper Clinic for follow-up 
for DM II, hypertension and CAD.  It was noted that his blood 
glucose levels were running between 120-140 mg/dL.  His 
physician, Dr. John Agent, encouraged him to keep 
postprandial blood sugar levels and to check them 2-3 times 
per week.  He was also encouraged to exercise, although, it 
appears that this was in order to lower his triglycerides and 
increase his HDL cholesterol.  In October 2005, he was 
prescribed Actos (pioglitazone), an oral hypoglycemic agent 
used to reduce the body's resistance to insulin.  
Prescription information in the claims folder indicates that 
the drug may either be used alone, or in combination with 
other anti-diabetes medications, including insulin.  

Review of the Veteran's VAMC treatment reports dated June 
2005 through February 2007 show a diagnosis of non-insulin-
dependent diabetes mellitus.  In July 2006, it was noted that 
he had been prescribed Avandia (rosiglitazone maleate), a 
drug in the same class as Actos, to be used in place of 
Actos.  The treatment reports indicate that he was still 
taking this medication as late as January 2007, at which time 
it was still noted that he was a non-insulin-dependant 
diabetic.  There was also no indication in the VA treatment 
records that he was required to regulate his activities or 
adjust his diet due to his DM II.

During the October 2007 VA examination, the Veteran reported 
that he was taking rosiglitazone for his DM II, but no other 
drugs.  At that time, he did not indicate that he required a 
restricted diet or regulation of his activities, nor did he 
state that he was using insulin to regulate his blood sugar.  
Upon examination, the VA examiner noted that recent 
laboratory findings taken in September 2007 indicated a 
hemoglobin A1C level of 6.7, and in May 2007, creatinine was 
1.1, BUN (blood urea nitrogen) was 16, sodium level was 137, 
and potassium was 4.5.  He diagnosed the Veteran with non-
insulin-dependent DM II.

In light of this evidence, the Board finds that the Veteran's 
DM II symptomatology does not satisfy the criteria for a 
disability evaluation in excess of 20 percent disabling.  As 
discussed, the medical evidence and the Veteran's own 
testimony shows that although he is currently required to 
take oral medications to regulate his disease, he is not 
required to take insulin.  The Veteran's testimony suggests 
he may have been given a restricted diet; however, he has not 
been required to regulate his activities, and, in fact, has 
been told to engage in moderate exercise.  Furthermore, even 
if the evidence did show that he had been given a restricted 
diet, and been told to regulate his activities, a higher 
disability would not be warranted absent a showing that he 
requires insulin.  There is also no information in the 
medical records that he suffers from episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, findings which could possibly warrant 
a higher evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).  As such, the Board concludes that a higher 
rating for DM II is not warranted.
   
The Board has again considered the potential application of 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
schedular evaluations are found to be inadequate.  However, 
the evidence does not show that the veteran is frequently 
hospitalized for diabetes mellitus, or that such disability 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  As such, the 
requirements for referral for extraschedular evaluation are 
not met.  See 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.


REMAND

The Veteran contends that his hypertension and CAD are 
secondary to his service-connected DM II.  In this regard, 
the Board notes that the Veteran has submitted a letter from 
his private physician, who opined that his DM II led to the 
progression of his CAD.  

Service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disability has aggravated a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that, effective October 10, 2006, 38 C.F.R. § 3.310(a) was 
amended to provide the following as to aggravation of 
nonservice-connected disabilities:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will 
not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating 
activity will determine the baseline and 
current levels of severity under the Schedule 
for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

See 71 Fed. Reg. 52,744 (2006).  

The Veteran applied for service connection for hypertension 
and CAD in April 2007.  In October 2007, he was afforded a VA 
heart examination, at which time, the examiner opined that 
because the Veteran's hypertension had been diagnosed some 20 
years prior to the development of his service-connected DM 
II, and his CAD developed approximately 10 years prior to DM 
II, it was less likely than not that his hypertension and CAD 
were the result of his DM II.  Unfortunately, it appears that 
the examiner did not also consider the question of whether 
the Veteran's hypertension and/or CAD were aggravated by his 
DM II.

As a result, a remand is necessary to obtain an opinion as to 
whether the Veteran's current hypertension and/or CAD were 
aggravated by his DM II.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

With regard to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with the issue of 
entitlement to service connection for hypertension and CAD.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, 
the Board cannot fairly proceed in adjudicating this issue 
until any outstanding matters with regard to the Veteran's 
claim for service connection for hypertension and CAD have 
been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the VA examiner who prepared the 
October 2007 opinion and the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's hypertension and/or CAD 
were aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected type II diabetes mellitus.  A 
complete rationale for any opinions 
expressed, as well as a discussion of the 
medical principles involved, should be 
provided.  If the examiner who performed 
the October 2007 examination is not 
available, another complete VA examination 
should be conducted (including any 
diagnostic tests deemed necessary), at 
which time, the Veteran's complete claims 
folder must be provided to the examiner 
and the examiner must indicate that the 
claims folder has been reviewed.

If aggravation is found, the examiner 
should provide an estimate of the degree 
of hypertension and/or CAD currently 
present over and above the degree of the 
disability that would exist without the 
aggravation caused by the Veteran's 
service-connected DM II, e.g., is the 
degree of increased symptomatology 10 
percent, 20 percent, etc., above the 
baseline symptomatology after the effects 
of the service-connected disability are 
first considered.  To the extent possible, 
the increment should be identified and 
defined in terms of actual reported 
findings on examination.  If neither 
hypertension nor CAD can be regarded as 
having been aggravated by DM II, the 
examiner should specifically so indicate.  
The examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record.

The examiner should note that the term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

2.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if necessary, 
for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


